1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   SUZANNE RYAN-BEEDY, an                 No.   2:17-cv-01999 WBS EFB
     individual,
13
                 Plaintiff,
14                                          ORDER RE: MOTION TO STAY
         v.
15
     THE BANK OF NEW YORK MELLON
16   fka THE BANK OF NEW YORK AS
     TRUSTEE FOR THE BENEFIT OF THE
17   CERTIFICATE HOLDERS OF THE
18   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2004-25CB, MORTGAGE
19   PASSTHROUGH CERTIFICATES, SERIES
     2004-25CB; DITECH FINANCIAL,
20   LLC, and DOES 1-50, inclusive,
21               Defendants.
22

23                             ----oo0oo----

24            Plaintiff Suzanne Ryan-Beedy filed this action against

25   defendants Ditech Financial, LLC (“Ditech”) and the Bank of New

26   York Mellon fka The Bank of New York as Trustee for the Benefit

27   of the Certificate Holders of the CWALT, Inc. (“BONY” or “Bank of

28   New York Mellon”) for damages and equitable relief arising out of
                                        1
1    defendants’ alleged acts or omissions concerning residential

2    mortgage loan modification transactions and the foreclosure of

3    plaintiff’s property.     Presently before the court is a Motion to

4    Stay the Action by defendant BONY.       (Docket No. 47.)

5    I.    Factual and Procedural Background

6              In September 2004, plaintiff refinanced her property in

7    Tahoma, CA (the “subject property”) with a $295,000 loan from

8    American Mortgage Network, Inc. (First Amended Compl. (“FAC”) ¶

9    14 (Docket No. 16).)     This loan was secured by a Deed of Trust on

10   the property, which was assigned to the Bank of New York Mellon

11   at all times relevant to the allegations in the complaint. (Id. ¶

12   3.)

13             In November 2015, plaintiff filed for Chapter 13

14   bankruptcy protection.    (FAC ¶ 16.)    Plaintiff alleges that in

15   August 2016, her husband contacted a company he thought was the

16   Bank of New York Mellon, but in reality he spoke with a

17   representative from Residential Credit Solutions, plaintiff’s

18   mortgage servicer.     (Id. ¶ 17.)   Unbeknownst to plaintiff, the

19   Bank of New York Mellon had hired Residential Credit Solutions

20   (“RCS”) to service the subject loan.      (Id.)   The Residential
21   Credit Solutions representative allegedly told plaintiff’s

22   husband that due to accounting errors in the loan, plaintiff owed

23   less than had been represented to her and was in fact “nearly

24   caught up” on the loan.    (Id.)     The representative further

25   explained that if plaintiff stopped making her Chapter 13

26   payments and began making payments on the loan directly, Bank of
27   New York Mellon would correct the accounting errors, modify the

28   loan, and the loan would be brought current.      (Id.)     The agent
                                          2
1    also allegedly told plaintiff’s husband that plaintiff should not

2    begin making payments until she received the modification

3    documents.   (Id. ¶ 18.)

4             On August 11, 2016, relying on these representations

5    from the Residential Credit Solutions agent, plaintiff ceased

6    making Chapter 13 payments; her bankruptcy was subsequently

7    dismissed. (Id. ¶ 20.) However, she was unable to get anyone from

8    Bank of New York Mellon or Residential Credit Solutions to help

9    her obtain a loan modification.     (Id. ¶ 21.)

10            At some point before June 13, 2017, plaintiff’s loan

11   servicer changed to Ditech.     (Id. ¶ 24.)   Ditech caused a Notice

12   of Trustee’s Sale to be recorded, with a sale date noticed for

13   July 7, 2017.   (Id. ¶ 23.)    Despite plaintiff’s various efforts

14   to prevent the foreclosure (id. ¶¶ 24-34,)the foreclosure sale

15   occurred on July 7, 2017, and the subject property reverted to

16   Ditech via a credit bid. (Id. ¶ 35.)

17            Following the foreclosure, plaintiff spoke with a

18   Ditech representative named “Sean” and explained to him that she

19   and her husband had spoken to at least seven Ditech agents who

20   had ensured them that if plaintiff submitted a complete
21   modification packet before the sale date, the sale would

22   definitely be postponed.     (Id. ¶ 36.) “Sean” explained that those

23   agents had not been telling the truth, that the sale was never

24   going to be postponed, and that Ditech often rejected

25   modification applications.    (Id.)

26            Plaintiff filed this action on December 8, 2017,
27   alleging: (1) Intentional Misrepresentation/False Promise; (2)

28   Negligent Misrepresentation; (3) Promissory Estoppel; (4)
                                        3
1    Negligence; (5) Wrongful Foreclosure; (6) Intentional Infliction

2    of Emotional Distress; and (7) Violation of Business and

3    Professions Code § 17200.   In December 2017, Defendant BONY moved

4    to dismiss the complaint (Docket No. 22) and that request was

5    granted with respect to plaintiff’s negligence claim and denied

6    with respect to all other claims.

7               On February 22, 2019, defendant Ditech filed a Notice

8    of Filing Bankruptcy.   (Docket No. 43.)   Pursuant to 11 U.S.C. §

9    362(a), this action was automatically stayed with respect to

10   defendant Ditech.   Defendant BONY now requests that the court

11   stay the action because, (1) there are “unusual circumstances”

12   justifying an expansion of the automatic stay pursuant to 11

13   U.S.C. § 362(a); and (2) the use of the court’s inherent

14   authority to stay the action is appropriate in this case.

15   II.   Discussion

16         A.   Automatic Stay

17              “The automatic stay of 11 U.S.C. § 362(a)(1) prevents

18   the ‘commencement or continuation . . . of a judicial,

19   administrative, or other action or proceeding against the debtor

20   that was or could have been commenced before the commencement’ of
21   the bankruptcy case.”   Dean v. Trans World Airlines, Inc., 72

22   F.3d 754, 755 (9th Cir. 1995).   “By halting all collection

23   efforts, the stay affords the debtor time to propose a

24   reorganization plan, or simply ‘to be relieved of the financial

25   pressures that drove him into bankruptcy.’”   In re Gruntz, 202

26   F.3d 1074, 1081 (9th Cir. 2000) (quoting Benedor Corp. v. Conejo
27   Enters., Inc., 96 F.3d 346, 351 (9th Cir. 1996)).    “[A] district

28   court has jurisdiction to decide whether the automatic stay
                                      4
1    applies to a proceeding pending before it . . . “       Lockyer v.

2    Mirant Corp., 398 F.3d 1098, 1107 (9th Cir. 2005).

3             “In the absence of special circumstances, stays

4    pursuant to section 362(a) are limited to debtors and do not

5    include [claims against] non-bankrupt co-defendants.”       Ingersoll-

6    Rand Fin. Corp. v. Miller Mining Co., 817 F.2d 1424, 1427 (9th

7    Cir.1987) (citing Teachers Ins. & Annuity Ass’n of Am. v. Butler,

8    803 F.2d 61, 65 (2d Cir. 1986)).       However, when there are

9    “unusual circumstances” present such that “there is such identity

10   between the debtor and the third-party defendant . . . that a

11   judgment against the third-party defendant will in effect be a

12   judgment or finding against the debtor,” a broader stay of claims

13   may be required.    A.H. Robins Co., Inc. v. Piccinin, 788 F.2d

14   994, 999 (4th Cir. 1986).

15            The Ninth Circuit has not specifically identified what

16   situations raise “special” or “unusual circumstances” that

17   necessitate a broader stay of claims pursuant to § 362(a).       See

18   In re Excel Innovations, Inc., 502 F.3d 1086, 1098 (9th Cir.

19   2007) (noting ambiguity in the case law regarding the viability

20   of the “unusual circumstances” exception, but declining to reach
21   the question).     Nevertheless, the case law in this circuit

22   establishes that, following an automatic stay, a court may not

23   rule on issues that require the court to consider the possible

24   liability of the debtor in the underlying case.      See Dean, 72

25   F.3d at 756 (holding that “thinking about the issues” involved in

26   an action against a bankrupt defendant violates the automatic
27   stay.)

28            Defendant BONY argues that because plaintiff’s claims
                                        5
1    against it are based on its vicarious liability for the acts and

2    omissions of its agent Ditech, there are “special circumstances”

3    necessitating an automatic stay pursuant to § 362(a).       The court

4    cannot adjudicate BONY’s liability, defendant BONY argues,

5    without improperly adjudicating Ditech’s.       This argument is sound

6    with respect to some, but not all, of plaintiff’s claims.

7                  Plaintiff’s fourth, fifth, sixth, eighth, ninth, and

8    tenth claims1 against BONY concern defendant Ditech’s acts and

9    omissions.      BONY’s liability with respect to these claims is

10   predicated on Ditech’s; there is no way for the court to

11   determine whether BONY is liable to plaintiff on these claims

12   without “thinking about the issues” undergirding plaintiff’s

13   claim against bankrupt defendant Ditech.       See Dean, 72 F.3d at

14   756.       Moreover, with respect to these claims, BONY would be

15   entitled to an indemnity or reimbursement from Ditech for any

16   judgment.      (Def. BONY’s Mot. for Order Staying the Action (“Mot.

17   to Stay”) at 7 (Docket No. 47).)       Though “a statutory right to

18   bring an action for indemnification is not sufficient to justify

19   extension of the automatic stay [to a non-debtor codefendant,]”

20   CresCom Bank v. Terry, 499 B.R. 494, 497 (D.S.C. 2013), in the
21   instant case--at least with respect to claims four, five, six,

22   eight, nine, and ten--“there is such identity between [Ditech]

23   and [BONY] . . . that a judgment against the [BONY] will in

24   effect be a judgment or finding against [Ditech].”       See Piccinin,

25   788 F.2d at 999.       Accordingly, these claims are automatically

26   stayed under 11 U.S.C. § 362(a).
27
            1  Plaintiff’s seventh claim of negligence was dismissed.
28   (See Docket No. 31.)
                                     6
1                 Unlike plaintiff’s fourth, fifth, sixth, eighth, ninth,

2    and tenth claims, plaintiff’s first, second, and third claims

3    against BONY, for intentional misrepresentation, false promise,

4    negligent misrepresentation, and promissory estoppel

5    respectively, do not, as alleged, concern debtor defendant

6    Ditech’s acts or omissions.     Rather, they involve the alleged

7    August 2016, actions and omissions of BONY’s agent Residential

8    Credit Solutions.     With respect to these claims, then, liability

9    of BONY does not depend upon liability of Ditech.2    Accordingly,

10   these claims are not automatically stayed under 11 U.S.C. §

11   362(a)(1).

12        B.      The court’s inherent authority to stay cases

13                Though claims one through three are not subject to the

14   automatic stay, the court may still stay these claims through the

15   exercise of its inherent power to manage the docket of cases

16   before it.    See Landis v. N. Am. Co., 299 U.S. 248, 254

17   (1936)(“[T]he power to stay proceedings is incidental to the

18   power inherent in every court to control the disposition of the

19   causes on its docket with economy of time and effort for itself,

20   for counsel, and for litigants.”).
21                In determining whether to exercise this power, the

22

23        2    Defendant BONY also makes the related argument that the
     claims against it ought to be stayed because allowing them to go
24   forward would require defendant Ditech to testify against itself
     in the discovery process. (Mot. to Stay at 7.) This is a valid
25   argument with respect to plaintiff’s fourth, fifth, sixth,
26   eighth, ninth, and tenth claims: because BONY’s potential
     liability is predicated on Ditech’s acts and omissions, the
27   discovery process would likely focus on its conduct. This is
     notnecessarily the case, however, with respect to plaintiff’s
28   first, second, and third claims.
                                      7
1    court should consider the following factors: (1) the possible

2    damage that may result from granting the stay, (2) the hardship

3    or inequity a party may suffer if forced to go forward with the

4    case, and (3) the orderly course of justice with respect to the

5    simplification or complexification of issues, proof, and

6    questions of law which could be expected to result from a stay.

7    CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing

8    Landis, 299 U.S. at 254-55).

9              Here, although plaintiff has an interest in the speedy

10   adjudication of her first, second, and third fraud and promissory

11   estoppel claims against defendant BONY, forcing defendant BONY to

12   litigate these claims while the remainder of plaintiff’s claims

13   against it are stayed would result in an unnecessary expenditure

14   of time and resources.     BONY would be compelled to defend itself

15   twice; and given the common factual background between these

16   claims against BONY and those against both Ditech and BONY,

17   severing plaintiff’s claims for separate trials is not in the

18   interest of judicial economy.

19             Accordingly, the court will exercise its inherent power

20   to stay plaintiff’s first, second, and third claims.
21             IT IS THEREFORE ORDERED that defendant BONY’s Motion

22   for an Order Staying the Action (Docket No. 47) is GRANTED.

23   These proceedings be, and the same hereby are, STAYED until

24   Ditech’s bankruptcy action is terminated or relief is obtained

25   from the automatic stay.

26   Dated:   April 9, 2019
27

28
                                        8
